Citation Nr: 1618406	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1966 with additional service in the Navy Reserves until November 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO denied service connection for sleep apnea and for tinnitus.  In June 2011, the Veteran filed a notice of disagreement (NOD).  In June 2012, the RO granted service connection for tinnitus, and issued a statement of the case (SOC) on the matter of service connection for sleep apnea.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

In July 2014 and April 2015, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket .  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  

Also, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998

The Veteran contends that his sleep apnea had its onset during active duty from 1961 to 1966.  As noted previously, the Veteran's service treatment records (STRs) from his period of active duty (June 1961 to June 1966) are unavailable for review, following an extensive search by the National Personnel Records Center (NPRC).  Under the circumstances, VA has a heightened duty to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 356, 367 (1991).

In April 2015, the Board remanded the claim, inter alia, for a VA examination to obtain a medical etiology opinion based on consideration of the Veteran's medical history, military history, and his lay statements regarding continuity of symptomatology.

Pursuant to the April 2015 remand, the Veteran was afforded a VA examination in November 2015.  The examiner opined that it was less likely than not that sleep apnea had its onset in, or is otherwise related to, active service.  The examiner's rationale was two-fold.  First, the examiner stated that the Veteran's snoring in service was not sufficient evidence of sleep apnea in service.  The examiner also indicated that a diagnosis of sleep apnea was not rendered in service or in temporal proximity thereof.  Second, the examiner noted that the Veteran's body mass index (BMI), which is much higher now than during active service, along with his age, are major risk factors for the development of sleep apnea.  The examiner noted that the Veteran's BMI in 2005, when he was first diagnosed with sleep apnea, put him at considerable risk for development of sleep apnea.

However, the November 2015 VA examiner did not discuss the Veteran's contentions that he has experienced all symptoms of sleep apnea in service, not merely snoring.  See June 2011 NOD.  The examiner only discussed the symptom of snoring in concluding that sleep apnea did not have its onset in service, nor was it otherwise related to service.  To that end, the Board directed the examiner to consider and discuss ". . . the Veteran's assertions to the effet that he experienced snoring and other sleep apnea symptoms during active duty."  Additionally, despite discussing snoring in and after service, as well as the Veteran's BMI, the examiner did not discuss the significance of years of qualification as a military and civilian pilot concurrent with sleep apnea, although the Board directly requested that the examiner comment on such.  

Under circumstances, and in light of the noted deficiencies, the Board is unable to find that the opinion obtained substantially complies with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly,further remand of this matter to obtain an adequate opinion to resolve the claim on is warranted.  See Stegall, supra.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)..

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A.§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the December 2015 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed medically necessary, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise medically related to, the Veteran's period of active military service, to include symptoms experienced therein.

In rendering the requested opinion, the examiner must consider and discuss, along with current findings, the Veteran's documented medical history, to include the records of physical examinations dated from shortly after discharge from active duty in 1966 through 1986. 

The examiner must also consider and discuss all lay statements and assertions of record, to include the November 2012 lay statement from LT L.C. (who was billeted with him during his period of active duty in Vietnam), to the effect that the Veteran snored loudly during his sleep; as well as the Veteran's assertions to the effect that he experienced snoring and other sleep apnea symptoms during active duty, and that he has experienced such symptoms continuously since service.  

In doing so, the examiner must discuss the significance of snoring and other reported symptoms as indicator(s)  of the onset of sleep apnea, as well as the significance of years of qualification as military and civilian pilot concurrent with sleep apnea.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

3. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the service connection claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

5. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

